DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The claim amendments and substitute specification provided in the Applicant’s Preliminary Amendment filed on 07/25/19 have been entered.
According to the Amendment, claims 1-20 are pending.  Claims 3-12 and 18 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 11, 12, 14, 15, and 17-20 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2008/0082206 to Egami et al. (Egami).  In regards to claims 1 and 14, Egami discloses a tortilla conveyor transfer system (10) and method configured to transfer product from a tortilla press to an oven, the tortilla press outputting batches of product to a press conveyor (42) driven at a press speed, and the oven receiving the batches of product at an oven conveyor (44) driven at an oven speed, the oven speed being slower than the press speed, the tortilla conveyor transfer system (see Fig. 2 illustrating a conveying system including an input conveyor, a first synchronizing conveyor, a second synchronizing conveyor, and an output conveyor) comprising: 
a first variable speed conveyor (52) positioned in series with the press conveyor; 
a second variable speed conveyor (50) positioned in series with the first variable speed conveyor and the oven conveyor; and 
a controller (12) communicatively coupled to the first variable speed conveyor and to the second variable speed conveyor (see ¶ [0038] for describing a controller operably coupled to the conveying system including the first and second synchronizing conveyors), and configured to 
while the press conveyor is at the press speed, operate the first variable speed conveyor at the press speed, thereby transferring a batch of product from the press conveyor to the first variable speed conveyor (see ¶¶ [0049-0050] for matching the line speed of the second synchronizing conveyor to that of the input conveyor); 
operate the second variable speed conveyor at an intermediate speed, the intermediate speed being faster than the oven speed and slower than the press speed (see ¶¶ [0049-0050], [0045] for inferring an intermediate speed faster than the oven speed and slower than the press speed from the fact that the controller is configured to control the speed of the first synchronizing conveyor to selectively retard or advance the position of products being transferred onto the output conveyor); 
once the batch of product has completely transferred from the press conveyor to the first variable speed conveyor, reduce the speed of the first variable speed conveyor to the intermediate speed  (see ¶¶ [0049-0050] for matching the line speed of the second synchronizing conveyor to that of the first synchronizing conveyor); and 
reduce the speed of the first variable speed conveyor to the oven speed and reduce the speed of the second variable speed conveyor to the oven speed, to transfer the batch of product from the first variable speed conveyor to the second variable speed conveyor, and then from the second variable speed conveyor to the oven conveyor (see ¶¶ [0049-0050] for matching the line speed of the second synchronizing conveyor to that of the first synchronizing conveyor and output conveyor to receive product therefrom).

In regards to claim 2, Egami further discloses that the controller is further configured to increase the speed of the first variable speed conveyor to the press speed once the batch of product has completely transferred from the first variable speed conveyor to the second variable speed conveyor. See ¶¶ [0053-0054] (operating in accordance with one of a plurality of template patterns to selectively advance or retard product position by controlling the conveyors to advance or retard product position relative to a segment position on the output conveyor).

In regards to claim 3, Egami further discloses that the controller is further configured to increase the speed of the second variable speed conveyor to the intermediate speed once the batch of product has completely transferred from the second variable speed conveyor to the oven conveyor. See ¶¶ [0053-0054] (operating in accordance with one of a plurality of template patterns to selectively advance or retard product position by controlling the conveyors to advance or retard product position relative to a segment position on the output conveyor).

In regards to claim 4, Egami further discloses that the controller is further configured to reduce the speed of the first variable speed conveyor to the oven speed and to reduce the speed of the second variable speed conveyor to the oven speed synchronously. See ¶¶ [0053-0054] (operating in accordance with one of a plurality of template patterns to selectively advance or retard product position by controlling the conveyors to advance or retard product position relative to a segment position on the output conveyor).

In regards to claim 5, Egami further discloses that the system further comprises a first sensor (70) positioned at a trailing end of the press conveyor (see Fig. 2), and wherein the first sensor is configured to detect whether the batch of product has completely transferred from the press conveyor to the first variable speed conveyor (see ¶ [0039]), and wherein the controller is configured to determine whether the batch of product has completely transferred from the press conveyor to the first variable speed conveyor based on a first input from the first sensor (see ¶ [0048] for tracking the position of products travelling from the input conveyor to the second synchronizing conveyor).

In regards to claim 7, Egami further discloses that the system further comprises a second sensor (72) positioned at a trailing end of the first variable speed conveyor, and wherein the second sensor is configured to detect whether the batch of product has completely transferred from the first variable speed conveyor to the second variable speed conveyor (see ¶ [0039]), and wherein the controller is configured to determine whether the batch of product has completely transferred from the first variable speed conveyor to the second variable speed conveyor based on a second input from the second sensor (see ¶ [0048] for tracking the position of products travelling from the second synchronizing conveyor to the first synchronizing conveyor).

In regards to claim 9, Egami further discloses that the system further comprises a third sensor (74) positioned at a trailing end of the second variable speed conveyor, and wherein the third sensor is configured to detect whether the batch of product has completely transferred from the second variable speed conveyor to the oven conveyor(see ¶ [0039]), and wherein the controller is configured to determine whether the batch of product as completely transferred from the second variable speed conveyor to the oven conveyor based on a third input from the third sensor (see ¶ [0048] for tracking the position of products travelling from the first synchronizing conveyor to the output conveyor).

In regards to claim 11, Egami further discloses that the controller is further configured to reduce the speed of the first variable speed conveyor to the oven speed and to reduce the speed of the second variable speed conveyor to the oven speed once the batch reaches a pre-determined location along the second variable speed conveyor. See ¶¶ [0053-0054] (operating in accordance with one of a plurality of template patterns to selectively advance or retard product position by controlling the conveyors to advance or retard product position relative to a segment position on the output conveyor).

In regards to claim 12, Egami further discloses that the system further comprises a fourth sensor (76) positioned at the pre-determined location, and wherein the fourth sensor is configured to detect whether the batch of product has reached the pre-determined location (see ¶ [0039]), and wherein the controller is configured to determine whether the batch of product has reached the pre-determined location based on a fourth input from the fourth sensor (see ¶ [0048] for tracking the position of products travelling along the output conveyor).

In regards to claim 15, Egami further discloses that the method further comprises determining, based on a sensor input from a sensor positioned at a pre-determined location along the second variable speed conveyor, that the batch of product has reached the pre-determined location (see ¶ [0048] for tracking the position of products travelling from the first synchronizing conveyor to the output conveyor); and in response to determining that the batch of product has reached the pre-determined location, reducing the speed of the first variable speed conveyor to the oven speed and reducing the speed of the second variable speed conveyor to the oven speed (see ¶¶ [0053-0054] (operating in accordance with one of a plurality of template patterns to selectively advance or retard product position by controlling the conveyors to advance or retard product position relative to a segment position on the output conveyor).

In regards to claim 17, Egami further discloses that the method further comprises reducing the speed of the first variable speed conveyor to the oven speed and reducing the speed of the second variable speed conveyor to the oven speed synchronously. See ¶¶ [0049-0050] (matching the line speed of the second synchronizing conveyor to that of the first synchronizing conveyor and the output conveyor).

In regards to claim 18, Egami further discloses that the method further comprises determining, based on a sensor input, that the batch of product has completely transferred from the press speed conveyor to the first variable speed conveyor (see ¶ [0048] for tracking the position of products travelling from the input conveyor to the second synchronizing conveyor); and in response to determining that the batch of product has completely transferred from the press speed conveyor to the first variable speed conveyor, reducing the speed of the first variable speed conveyor to the intermediate speed (see ¶¶ [0049-0050] for matching the line speed of the second synchronizing conveyor to that of the first synchronizing conveyor).

In regards to claim 19, Egami further discloses that the method further comprises determining, based on a sensor input, that the batch of product has completely transferred from the first variable speed conveyor to the second variable speed conveyor (see ¶ [0048] for tracking the position of products travelling from the second synchronizing conveyor to the first synchronizing conveyor); and in response to determining that the batch of product has completely transferred from the first variable speed conveyor to the second variable speed conveyor, increasing the speed of the first variable speed conveyor to the press speed (see ¶¶ [0049-0050] for matching the line speed of the second synchronizing conveyor to that of the input conveyor).

In regards to claim 20, Egami further discloses that the method further comprises determining, based a sensor input, that the batch of product has completely transferred from the second variable speed conveyor to the oven conveyor (see ¶ [0048] for tracking the position of products travelling from the first synchronizing conveyor to the output conveyor); and in response to determining that the batch of product has completely transferred from the second variable speed conveyor to the oven conveyor, increasing the speed of the second variable speed conveyor to the intermediate speed (see ¶¶ [0053-0054] for selectively increasing or decreasing the speed of the synchronizing conveyors to advance or retard product position relative to a segment position on the output conveyor in accordance with one of a plurality of template patterns).

Allowable Subject Matter
Claims 6, 8, 10, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655